Curia advisari — And after three or four days consideration, tiny delivered their opinions that this action was maintainable against the executors, for a conversion by thei> testator in his lifetime. The ease of Hamly and Trott they said was entitled to much respect, having been determined upon deliberation by men of the greatest talents ; yet it seemed upon consideration to leave some injuries without redress at the common law, andparticu-larly the cause, stated by the counsel, it is better to adhere to the decisions that have formerly taken place here, since they have been made, and are found to be productive of no inconvenience, than by deciding differently from the other Judges to make the rule of law uncertain — should these derisions be found in any future time to produce disorder, they may be altered by the Legislature, or by a solemn judicial determination to the contrary. So there Was judgment for the Plaintiff*
Note. — Vide McKinnie’s Ex’rs. v. Oliphant’s Ex’rs. and the references in the note, ante 4.